 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   BENJAMIN GERSON, NY Bar #5505144
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, California 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950

 6   Attorney for Defendant
     KAYLEE LOGAN
 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                      Case No. 6:20-po-00035-JDP

12                     Plaintiff,                  STIPULATION TO CONTINUE JANUARY
                                                   28, 2020 INITIAL APPEARANCE
13   vs.

14   KAYLEE LOGAN,

15                    Defendant.

16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective

18   counsel, Yosemite Legal Officer Susan St. Vincent, counsel for the plaintiff, and Assistant Federal
19   Defender Benjamin Gerson, counsel for Kaylee Logan, to continue the January 28, 2020 initial
20   appearance to February 25, 2020.

21          On June 4, 2019, Ms. Logan was issued two citations while visiting Yosemite National
22   Park. Her initial appearance has been scheduled for January 28, 2020. Ms. Logan resides Seattle
23   Washington and cannot afford to travel to Yosemite.

24          Due to financial hardship, the defense requests Ms. Logan be permitted to conduct her
25   initial appearance via video teleconference. The additional time will allow the parties to finalize
26   video conference arrangements.      The parties agree the continuance will conserve time and
27   resources for both the parties and the Court. Accordingly, the parties request that the Court
28   continue the January 28, 2020 initial appearance until February 25, 2020, at 10:00 a.m.
 1                                     Respectfully submitted,

 2                                     McGREGOR W. SCOTT
                                       United States Attorney
 3
 4   Date: January 23, 2020            /s/ Susan St. Vincent
                                       Susan St. Vincent
 5                                     Yosemite Legal Officer
                                       Attorney for Plaintiff
 6
 7                                     HEATHER E. WILLIAMS
                                       Federal Defender
 8
 9   Date: January 23, 2020            /s/ Benjamin Gerson
                                       BENJAMIN GERSON
10                                     Assistant Federal Defender
                                       Attorney for Defendant
11                                     KAYLEE LOGAN

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28
     Logan – Stipulation to Continue

                                          2
 1                                                ORDER

 2            The above request (1) to continue the January 28, 2020 initial appearance in Case No.

 3   6:20-po-00035-JDP to February 25, 2020, at 10:00 a.m., and (2) to permit appearance via video

 4   teleconference is hereby accepted and adopted as the order of this court.

 5
     IT IS SO ORDERED.
 6
 7
     Dated:      January 25, 2020
 8                                                        UNITED STATES MAGISTRATE JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28
     Logan – Stipulation to Continue

                                                      3
